            Case 5:20-cv-08096-VKD Document 14 Filed 01/04/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                          280 South 1st Street
                                          San Jose, CA 95113
                                            cand.uscourts.gov

                                             January 4, 2021



SECOND NOTICE


Re:   OptraHealth, Inc. v. BotsCrew, Inc.
Case Number:20-cv-08096-VKD

Dear Counsel/Parties:

This matter has been randomly assigned to United States Magistrate Judge Virginia K. DeMarchi for
all purposes including trial.

The magistrate judges of this district have been designated to conduct any and all proceedings in a
civil case including a jury or nonjury trial and to order the entry of a final judgment, upon the consent
of all parties.

A review of our records discloses that the Consent or Declination to Magistrate Judge Jurisdiction has
not been filed in this case. All parties are requested to complete the attached form documenting either
consent or declination and e-file it with the Court by January 18, 2021. This form can be found on the
Court’s website at cand.uscourts.gov/civilforms.

Please note that any party is free to withhold consent to proceed before a magistrate judge without
adverse substantive consequences.


                                             Susan Y. Soong
                                             Clerk, United States District Court
                                             By    /s/
                                             Patty Cromwell, Deputy Clerk to the
                                             Honorable VIRGINIA K. DEMARCHI




REV. 9-19
                                           Case 5:20-cv-08096-VKD Document 14 Filed 01/04/21 Page 2 of 2




                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     OPTRAHEALTH, INC.,                                    Case No.20-cv-08096-VKD
                                                            Plaintiff,
                                   6
                                                                                               CONSENT OR DECLINATION
                                                     v.
                                   7                                                           TO MAGISTRATE JUDGE
                                         BOTSCREW, INC.,                                       JURISDICTION
                                   8
                                                            Defendant.
                                   9

                                  10

                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                  14           ( )        Consent to Magistrate Judge Jurisdiction

                                  15                      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to

                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial

                                  17   and entry of final judgment. I understand that appeal from the judgment shall be taken directly to

                                  18   the United States Court of Appeals for the Ninth Circuit.

                                  19                      OR

                                  20           ( )        Decline Magistrate Judge Jurisdiction

                                  21                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United

                                  22   States magistrate judge conduct all further proceedings in this case and I hereby request that this

                                  23   case be reassigned to a United States district judge.

                                  24   DATE:                                              NAME: ________________________________

                                  25                                                      COUNSEL FOR (OR “PRO SE”):

                                  26                                                      _______________________________________

                                  27                                                      _______________________________________
                                  28                                                      Signature

                                       REV. 9-19
